

116 HR 5545 IH: Responsible Education Mitigating Options and Technical Extensions Act
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5545IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Trone (for himself, Mr. Takano, and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo extend certain expiring provisions of law relating to benefits provided under Department of Veterans Affairs educational assistance programs during COVID–19 pandemic.1.Short titleThis Act may be cited as the Responsible Education Mitigating Options and Technical Extensions Act or the REMOTE Act.2.Extensions of certain provisions of law relating to benefits provided under Department of Veterans Affairs educational assistance programs during COVID–19 pandemic(a)Extension of student veteran coronavirus response act of 2020Section 2 of the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140; 38 U.S.C. 3031 note), as amended by section 5202(a) of the Department of Veterans Affairs Expiring Authorities Act of 2020 (Division E of Public Law 116–159), is further amended by striking December 21, 2021 and inserting June 1, 2022.(b)Extension of period for continuation of department of veterans affairs educational assistance benefits for certain programs of education converted to distance learning by reason of emergencies and health-related situationsSection 1(b) of Public Law 116–128 (38 U.S.C. 3001 note prec.), as amended by section 5202(b) of the Department of Veterans Affairs Expiring Authorities Act of 2020 (Division E of Public Law 116–159), is further amended by striking December 21, 2021 and inserting June 1, 2022.3.Modification of certain requirements of educational institutions relating to enrollment verification and foreign students and institutions(a)Waiver of verification of enrollment for certain educational institutionsSection 3313(l) of title 38, United States Code, is amended by adding at the end the following new paragraph:(4)WaiverThe Secretary may waive the requirements of this subsection for an educational institution that the Secretary has determined uses a flat rate tuition and fee structure that would make the submission of a second verification under this subsection unnecessary..(b)Limitations on authority To disapprove of courses(1)In generalSubsection (f) of section 3679 of title 38, United States Code, is amended—(A)in paragraph (2)(B);(i)by inserting , except for the recruitment of foreign students residing in foreign countries who are not eligible to receive Federal student assistance after assistance; and(ii)by adding at the end the following new subparagraph:(C)When determining whether an educational institution has complied with subparagraph (B), the State approving agency, or the Secretary when acting in the place of the State approving agency, shall construe the requirements of this paragraph in accordance with the regulations and guidance prescribed by the Secretary of Education pursuant to section 487(a)(20) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(20)).; (B)by redesignating paragraph (7) as paragraph (8); and(C)by inserting after paragraph (6) the following new paragraph (7): (7)This subsection shall not apply to an educational institution located in a foreign country or that substantially complies with this subsection by providing to a covered individual the information described in this subsection on a form or template developed by the Secretary of Education..(2)Application dateBeginning on June 15, 2022, an educational institution may submit an application for a waiver, under subsection (f)(5) of section 3679 of title 38, United States Code.(3)Conforming amendmentSection 3696 of such title is amended—(A)in subsection (c)—(i)by inserting (1) before An educational institution; (ii)by inserting , except for the recruitment of foreign students residing in foreign countries who are not eligible to receive Federal student assistance after assistance; and(iii)by adding at the end the following new paragraph:(2)When determining whether an educational institution has complied with paragraph (1), the Under Secretary for Benefits shall construe the requirements of such paragraph in accordance with the regulations and guidance prescribed by the Secretary of Education pursuant to section 487(a)(20) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(20))..4.Budgetary effects(a)In generalAmounts provided to carry out the amendments made by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in SenateIn the Senate, amounts provided to carry out the amendments made by this Act are designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.